Exhibit 10.1

 

EXECUTION COPY

 

 

 

CUSIP Number:  92937YAA8

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of July 31, 2013

 

among

 

 

W.P. CAREY INC.

and

Certain of its Subsidiaries identified herein,

as Borrowers

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

and

 

The Lenders Party Hereto

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

1.01

Defined Terms

 

5

1.02

Other Interpretive Provisions

 

35

1.03

Accounting Terms

 

35

1.04

Rounding

 

36

1.05

Times of Day

 

36

 

 

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND BORROWINGS

 

 

 

 

 

 

2.01

The Loans

 

37

2.02

Borrowings, Conversions and Continuations of Loans

 

37

2.03

Prepayments

 

38

2.04

Termination or Reduction of Commitments

 

39

2.05

Repayment of Loans

 

39

2.06

Interest

 

39

2.07

Fees

 

39

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

39

2.09

Evidence of Debt

 

40

2.10

Payments Generally; Administrative Agent’s Clawback

 

40

2.11

Sharing of Payments by Lenders

 

42

2.12

Extension of Maturity Date

 

43

2.13

Defaulting Lenders

 

44

2.14

Removal of Borrowers

 

45

 

 

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

3.01

Taxes

 

46

3.02

Illegality

 

50

3.03

Inability to Determine Rates

 

51

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

51

3.05

Compensation for Losses

 

53

3.06

Mitigation Obligations; Replacement of Lenders

 

53

3.07

Survival

 

54

 

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO BORROWING

 

 

 

 

 

 

4.01

Conditions to Borrowing

 

54

 

2

--------------------------------------------------------------------------------


 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.01

Existence, Qualification and Power

 

56

5.02

Authorization; No Contravention

 

56

5.03

Governmental Authorization; Other Consents

 

57

5.04

Binding Effect

 

57

5.05

Financial Statements; No Material Adverse Effect

 

57

5.06

Litigation

 

57

5.07

No Default

 

58

5.08

Ownership of Property; Liens

 

58

5.09

Environmental Compliance

 

58

5.10

Taxes

 

58

5.11

ERISA Compliance

 

58

5.12

Subsidiaries; Equity Interests; Loan Parties

 

59

5.13

Margin Regulations; Investment Company Act

 

60

5.14

Disclosure

 

60

5.15

Compliance with Laws

 

60

5.16

Intellectual Property; Licenses, Etc.

 

60

5.17

Solvency

 

60

5.18

Casualty, Etc.

 

61

5.19

SEC Reports

 

61

5.20

OFAC

 

61

5.21

REIT Status

 

61

 

 

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.01

Financial Statements

 

61

6.02

Certificates; Other Information

 

62

6.03

Notices

 

64

6.04

Payment of Obligations

 

65

6.05

Preservation of Existence, Etc.

 

65

6.06

Maintenance of Properties

 

65

6.07

Maintenance of Insurance

 

66

6.08

Compliance with Laws

 

66

6.09

Books and Records

 

66

6.10

Inspection Rights

 

66

6.11

Use of Proceeds

 

66

6.12

Additional Borrowers

 

67

6.13

Compliance with Environmental Laws

 

67

6.14

Distributions in the Ordinary Course

 

67

6.15

Company Status

 

68

6.16

Further Assurances

 

68

6.17

Compliance with Terms of Leaseholds

 

68

6.18

Material Contracts

 

68

 

2

--------------------------------------------------------------------------------


 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

7.01

Liens

 

69

7.02

Indebtedness

 

69

7.03

Investments

 

69

7.04

Fundamental Changes

 

70

7.05

Dispositions

 

71

7.06

Restricted Payments

 

72

7.07

Change in Nature of Business

 

72

7.08

Transactions with Affiliates

 

72

7.09

Amendments of Organizational Documents

 

72

7.10

Use of Proceeds

 

73

7.11

Financial Covenants

 

73

7.12

Prepayments, Etc. of Indebtedness

 

74

7.13

Fiscal Year Changes

 

74

7.14

Sanctions

 

74

 

 

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

8.01

Events of Default

 

74

8.02

Remedies upon Event of Default

 

76

8.03

Application of Funds

 

76

 

 

 

 

 

ARTICLE IX

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

9.01

Appointment and Authority

 

77

9.02

Rights as a Lender

 

77

9.03

Exculpatory Provisions

 

77

9.04

Reliance by Administrative Agent

 

79

9.05

Delegation of Duties

 

79

9.06

Successor Administrative Agent

 

79

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

80

9.08

No Other Duties, Etc.

 

80

9.09

Administrative Agent May File Proofs of Claim

 

80

 

 

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

10.01

Amendments, Etc.

 

81

10.02

Notices; Effectiveness; Electronic Communications

 

83

10.03

No Waiver; Cumulative Remedies; Enforcement

 

85

10.04

Expenses; Indemnity; Damage Waiver

 

85

10.05

Payments Set Aside

 

87

10.06

Successors and Assigns

 

87

 

3

--------------------------------------------------------------------------------


 

10.07

Treatment of Certain Information; Confidentiality

 

91

10.08

Right of Setoff

 

92

10.09

Interest Rate Limitation

 

92

10.10

Counterparts; Effectiveness

 

92

10.11

Survival of Representations and Warranties

 

93

10.12

Severability

 

93

10.13

Replacement of Lenders

 

93

10.14

Governing Law; Jurisdiction; Etc.

 

94

10.15

WAIVER OF JURY TRIAL

 

95

10.16

No Advisory or Fiduciary Responsibility

 

95

10.17

Electronic Execution of Assignments and Certain Other Documents

 

96

10.18

USA PATRIOT Act

 

96

10.19

Joint and Several Liability of Borrowers

 

96

10.20

ENTIRE AGREEMENT

 

99

 

SCHEDULES

 

 

1.01

 

Managed REITs

 

2.01

 

Commitments and Applicable Percentages

 

5.11(d)

 

ERISA

 

5.12

 

Subsidiaries and Other Equity Investments; Loan Parties

 

7.02

 

Existing Indebtedness

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

 

 

 

 

 

A

 

Loan Notice

 

B

 

Note

 

C

 

Compliance Certificate

 

D-1

 

Assignment and Assumption

 

D-2

 

Administrative Questionnaire

 

E

 

Availability Certificate

 

F

 

Joinder Agreement

 

G

 

Solvency Certificate

 

H

 

United States Tax Compliance Certificate

 

TERM LOAN CREDIT AGREEMENT

 

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is entered into as of
July 31, 2013, among W.P. Carey Inc. (together with its permitted successors and
assigns, the “Company”), as a Borrower, certain Subsidiaries of the Company
identified herein, as the

 

4

--------------------------------------------------------------------------------


 

Subsidiary Borrowers, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent.

 

PRELIMINARY STATEMENTS:

 

The Borrowers have requested that the Lenders provide an unsecured term loan
facility for working capital needs of the Company and its Subsidiaries,
acquisitions, and other general corporate purposes not in contravention of any
Law or of any Loan Document as set forth herein.

 

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Adjusted Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the Company on the SEC’s website; provided that for purposes
of determining compliance with Section 7.06(b), Adjusted Funds From Operations
shall exclude impairment charges, charges from the early extinguishment of
indebtedness, deferred income tax benefits or expenses, gains or losses from
deconsolidation of Subsidiaries, amortization of intangibles, unrealized foreign
exchange gains or losses and other non-cash or non-recurring charges not already
excluded under NAREIT defined FFO as evidenced by a certification of a
Responsible Officer of the Company containing calculations in reasonable detail
satisfactory to the Administrative Agent.  Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect Adjusted Funds
From Operations on the same basis.

 

“Adjusted Management EBITDA” means, for any period, an amount equal to:

 

(a)        Management EBITDA during such period; minus

 

(b)        revenues earned by the Company and its Subsidiaries during such
period in equity (if any) of managed funds or Managed REITs; minus

 

(c)        structuring revenues earned by the Company and its Subsidiaries
during such period in excess of 35% of management revenues earned by the Company
and its Subsidiaries (as described in clause (a) of the definition of Management
EBITDA) during such period; minus

 

(d)       distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and Managed REITs during such period.

 

“Adjusted Property EBITDA” means, for any period, an amount equal to:

 

5

--------------------------------------------------------------------------------


 

(a)        Property EBITDA during such period; plus

 

(b)        the Borrowers’ pro rata share of Total G&A Expense; minus

 

(c)        EBITDA during such period in respect of Properties owned by the
Company or one of its Subsidiaries for fewer than four fiscal quarters.

 

“Adjusted Total EBITDA” means, for any period, an amount equal to:

 

(a)        EBITDA of the Company and its Subsidiaries during such period; plus

 

(b)        Joint Venture EBITDA for such period; minus

 

(c)        revenues earned by the Company and its Subsidiaries in equity (if
any) of managed funds and Managed REITs under management/advisory contracts;
minus

 

(d)       structuring revenues earned by the Company and its Subsidiaries during
such period in excess of 35% of management revenues earned by the Company and
its Subsidiaries (as described in clause (a) of the definition of Management
EBITDA) during such period; plus

 

(e)        distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and Managed REITs during such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments shall be $300,000,000 on the Closing Date.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by the principal amount of such Lender’s Loans at such time.  The initial
Applicable Percentage of each Lender in respect of the Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the

 

6

--------------------------------------------------------------------------------


 

Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan and
Base Rate Loan, as the case may be:

 

(a)        at all times after an Investment Grade Debt Rating shall have been
obtained by the Company, the applicable rate per annum set forth below, based
upon such Debt Rating from Moody’s or S&P, respectively, applicable on such
date:

 

Pricing Level

 

 

Debt Ratings
(S&P/Moody’s):

 

 

Applicable
Rate for
Eurocurrency
Loans

 

 

 

Applicable
Rate for
Base Rate
Loans

 

Category 1

 

 

A- / A3 or better

 

1.15%

 

0.15%

Category 2

 

 

BBB+ / Baa1

 

1.30%

 

0.30%

Category 3

 

 

BBB / Baa2

 

1.45%

 

0.45%

Category 4

 

 

BBB- / Baa3

 

1.75%

 

0.75%

Category 5

 

Lower than
BBB- / Baa3

 

 

2.25%

 

1.25%

 

For purposes of the foregoing, if a Debt Rating is issued by each of S&P and
Moody’s, then the higher of such Debt Ratings shall apply, unless there is a
split in Debt Ratings of more than one level, in which case the level that is
one level lower than the higher Debt Rating shall apply.  The Debt Ratings shall
be determined from the most recent public announcement of any changes in the
Debt Ratings and shall be effective until the next public announcement of any
such change.  If the rating system of Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating companies or
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation; or

 

(b)        until such time as an Investment Grade Debt Rating has been obtained
by the Company, the applicable rate per annum set forth below, based upon the
range into which the Leverage Ratio then falls in accordance with the following
table:

 

7

--------------------------------------------------------------------------------


 

Pricing Level

 

 

Leverage Ratio:

 

 

Applicable
Rate for
Eurocurrency
Loans

 

 

 

Applicable
Rate for
Base Rate
Loans

 

Category 1

 

 

< 45%

 

1.60%

 

0.60%

Category 2

 

 

> 45% but < 50%

 

1.85%

 

0.85%

Category 3

 

 

> 50% but < 55%

 

2.10%

 

1.10%

Category 4

 

 

> 55%

 

2.35%

 

1.35%

 

The Leverage Ratio shall be determined as of the end of each fiscal quarter
based on the Compliance Certificate delivered pursuant to Section 6.02 in
respect of such fiscal quarter, and each change in rates resulting from a change
in the Leverage Ratio shall be effective from and including the day when the
Administrative Agent receives such Compliance Certificate indicating such change
but excluding the effective date of the next such change. Notwithstanding the
foregoing, if a Compliance Certificate is not delivered when due in accordance
with Section 6.02, then the highest pricing shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall continue to apply until the first Business Day
immediately following the date such Compliance Certificate is delivered in
accordance with Section 6.02, whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Leverage Ratio contained in such Compliance
Certificate.  The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 6.02 for the fiscal quarter ended
June 30, 2013, shall be Category 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities, LLC, each in its capacity as a lead arranger and bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant

 

8

--------------------------------------------------------------------------------


 

lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability” means, at any time, the lesser of (a) the Facility and (b) the
Borrowing Base Amount at such time, in each case, minus the Total Outstandings
at such time.

 

“Availability Certificate” means a certificate executed by a Responsible Officer
of the Company, substantially in the form of Exhibit E (or another form
acceptable to the Administrative Agent) setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent.  All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Company, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent or the Lenders and (y) to the extent the
Administrative Agent determines that such calculation contains errors or is not
otherwise in accordance with this Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of: (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” means the Company and the Subsidiary Borrowers.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Borrowing Base Amount” means, at any time, the sum of (a) Unencumbered Property
NOI for the previous four consecutive fiscal quarters, divided by 11%, plus
(b) Unencumbered

 

9

--------------------------------------------------------------------------------


 

Management EBITDA for the previous four consecutive fiscal quarters multiplied
by six (or at all times following December 28, 2013, five), minus (c) Total
Unsecured Outstanding Indebtedness (excluding the Total Outstandings), at such
time; provided that the Unencumbered Management EBITDA included in the
determination of “Borrowing Base Amount” shall not exceed (i) 55% of the sum of
clauses (a) and (b) at any time during the period from the Closing Date through
December 28, 2013 and (ii) 50% of the sum of clauses (a) and (b) at any time
during the period from December 29, 2013 through the Maturity Date.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to the
Obligations is located and if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

 

“Capitalization Rate” means eight percent (8.00%).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash and Cash Equivalents” means unrestricted (a) cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States government
(or any other sovereign nation with an equivalent rating by S&P or Moody’s) and
backed by the full faith and credit of the United States government or such
other nation; and (c) domestic and eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s provided that, in the case of each of
clauses (b) and (c), the maturities of such Cash and Cash Equivalents shall not
exceed one year.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives

 

10

--------------------------------------------------------------------------------


 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

(b)        any Person or two or more Persons acting in concert shall have
acquired by contract, or shall have entered into a contract or arrangement that,
upon consummation thereof, will result in its or their acquisition of the power
to exercise, directly or indirectly, a controlling influence over the management
or policies of the Company, or control over the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or

 

(c)        the Company shall cease, directly or indirectly, to Control any of
the Subsidiary Borrowers other than as the result of a Removal.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Equity Value” means Total Value less Total Outstanding Indebtedness.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrowers on the Closing Date pursuant to Section 2.01 in an amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Company” has the meaning specified in the preamble hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Businesses” means the Company and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).

 

“Contingent Obligation” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person.  The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note supported thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant hereto.  Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or of Nonrecourse
Carveouts shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the preceding sentence, (a) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Person), the amount of such guaranty shall be deemed to be 100% thereof unless
and only to the extent that (i) such other Person has delivered Cash and Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations or
(ii) such other Person holds an Investment Grade Credit Rating from either
Moody’s or S&P (for avoidance of doubt, if any of the joint and several parties
to a guaranty holds such a rating, such guaranty will be treated the same as if
it were fully cash collateralized), and (b) in the case of a guaranty (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall not be deemed to include guarantees of loan
commitments or of construction loans to the extent the same have not been drawn.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

12

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05, and the other Persons to whom the Obligations
are owing.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
senior unsecured non-credit enhanced long-term Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Company, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

13

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person organized under the laws of the United States of America, any State
thereof or the District of Columbia.

 

“EBITDA” means, for any Person for any period, the Net Income (Loss) of such
Person for such period taken as a single accounting period, plus (a) the sum of
the following amounts of such Person and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss): (i) depreciation
expense, (ii) amortization expense and other non-cash charges, (iii) interest
expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), and (vi) adjustments as a
result of the straight lining of rents, less (b) extraordinary gains (and in the
case of the Company and its consolidated Subsidiaries, other gains on asset
sales not otherwise included in extraordinary gains) of such Person and its
Subsidiaries determined on a consolidated basis in conformity with GAAP to the
extent included in the determination of such Net Income (Loss).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of thirty (30) years, including tenant controlled options, as of any date
of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.

 

“Eligible Project” means a Project (a) which is free of all title defects,
except for Permitted Defects, and material structural defects, and (b) which is
free of Hazardous Materials except as would not materially affect the value of
such Project.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,

 

14

--------------------------------------------------------------------------------


 

generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means  (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; or (i) a failure by any Loan Party or any

 

15

--------------------------------------------------------------------------------


 

ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by any
Loan Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

“Eurocurrency Rate” means:

 

(a)        for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate or a successor rate
thereto that has been approved by the Administrative Agent for purposes of
determining LIBOR in credit facilities comparable to the credit facility
provided hereunder (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; and

 

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two  Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents, (a) taxes imposed
on or measured by its net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by a jurisdiction (or any political
subdivision thereof) as a result of such recipient being organized or having its
principal office in such jurisdiction or, in the case of any Lender, in having
its applicable Lending Office in such jurisdiction, (b) any taxes in the nature
of the branch profits tax within the meaning of Section 884 of the Code imposed
by any jurisdiction in which the recipient is treated as being engaged in
business (other than solely as a result of the transactions contemplated by this
Agreement), (c) other than an assignee pursuant to a request by the Company
under Section 10.13, any United States federal withholding tax that is imposed
on amounts payable to such Person pursuant to any Laws enacted prior to the time
such Person becomes a party hereto (or designates a new Lending Office), except
to the extent that such Person (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding tax
pursuant to Section 3.01(a) or (c), (d) any withholding tax that is attributable
to such Person’s failure to comply with Section 3.01(e), and (e) any United
States federal withholding tax that would not have been imposed but for a
failure by a Lender (or any financial institution through which any payment is
made to such Lender) to comply with the procedures, certifications, information
reporting, disclosure, or other related requirements of newly enacted

 

16

--------------------------------------------------------------------------------


 

Sections 1471-1474 of the Code and any amended or successor provisions and any
regulations or official guidance thereunder that is substantively comparable.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 17, 2012, by and among the borrowers party
hereto, the lenders party thereto from time to time, and Bank of America, as
administrative agent, L/C issuer and swing line lender.

 

“Existing Maturity Date” has the meaning specified in Section 2.12.

 

“Extension Notice”  has the meaning specified in Section 2.12.

 

“Facility” means, at any time, (a) on or prior to the Closing Date, the
Aggregate Commitments at such time and (b) thereafter, the Total Outstandings at
such time.

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.  Fair Market Value shall be determined by an officer
of the Company acting in good faith and shall be evidenced by an Officer’s
Certificate.  The Fair Market Value of any readily marketable securities shall
be the number of such securities multiplied by the average Market Price per
share or per unit of such securities during the five consecutive trading days
immediately preceding the date of determination.  The “Market Price” of any
security on any trading day shall mean, with respect to any security which is
listed on a national securities exchange, the last sale price regular way, or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices regular way, in either case on the New York Stock Exchange, or, if
such security is not listed or admitted to trading on such exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading, or, if such security is not listed or admitted to trading
on any national securities exchange but is designated as a national market
system security by the National Association of Securities Dealers, the last sale
price, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, in either case as reported on the National
Association of Securities Dealers Automated Quotation/National Market System, or
if such security is not so designated as a national market systems security, the
average of the highest reported bid and lowest reported asked prices as
furnished by the National Association of Securities Dealers or similar
organization if the National Association of Securities Dealers is no longer
reporting such information.  With respect to operating partnership units of any
REIT, such operating partnership units shall in no event have a value greater
than the value of the number of shares of the REIT into which such operating
partnership units are then convertible.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal

 

17

--------------------------------------------------------------------------------


 

Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated June 20, 2013, among the Company,
Bank of America and MLPF&S.

 

“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period plus (b) the aggregate of all scheduled principal
payments on Total Outstanding Indebtedness according to GAAP made or required to
be made during such period by the Company and its Subsidiaries (with appropriate
adjustments for minority interests) or allocable to the Company and its
Subsidiaries on account of interests in Joint Venture (but excluding balloon
payments of principal due upon the stated maturity of any Indebtedness) plus
(c) the aggregate of all dividends payable on the Company’s or any of its
consolidated Subsidiaries’ preferred equity interests (if any).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

18

--------------------------------------------------------------------------------


 

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        the maximum amount of all direct or contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties, surety
bonds, comfort letters, keep-well agreements and capital maintenance agreements)
to the extent such instruments or agreements support financial, rather than
performance, obligations;

 

(c)        the aggregate net obligations, if any, of such Person under all Swap
Contracts, taken as a whole; provided, that if the aggregate net amount of such
obligations is less than $0, the amount of such Person’s Indebtedness under this
clause (c) shall be $0;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)        all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

19

--------------------------------------------------------------------------------


 

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Maturity Date” means July 31, 2014.

 

“Interest Expense” means, for any period, an amount equal to (a) interest
expense (including capitalized interest expense) of the Company and its
Subsidiaries during such period, plus (b) the portion of the interest expense of
Joint Ventures allocable to the Company and its Subsidiaries in accordance with
GAAP on account of ownership of an interest in a Joint Venture during such
period (with appropriate adjustments for minority interests) minus
(c) extraordinary interest expense related to debt prepayments or defeasance of
loans minus (d) amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness minus (e) capitalized interest expense
related to Real Property under construction.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company on behalf of the Borrowers
in its Loan Notice, subject to availability; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a

 

20

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(b)        any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)        no Interest Period shall extend beyond the Maturity Date; and

 

(d)       in order to consolidate two (2) or more Eurocurrency Rate Loans, in
connection with an extension of the Existing Maturity Date pursuant to
Section 2.12 and in such other circumstances as the Lenders may agree, the
Interest Period for Eurocurrency Rate Loans may be a period shorter than one
(1) month as the Lenders may agree.

 

For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Credit Rating” means a Debt Rating of BBB- or higher by S&P or
Baa3 or higher by Moody’s.

 

“Joint Venture” means a partnership, limited liability company, joint venture
(including a tenancy in common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Company (or one of its Subsidiaries).

 

“Joint Venture EBITDA” means, for any period, EBITDA from a Joint Venture,
calculated as revenue allocated to the Company and its Subsidiaries based on
such Person’s ownership interest in such Joint Venture, minus 2% of such
revenue.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

 

21

--------------------------------------------------------------------------------


 

precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Leverage Ratio” as of any date means the ratio, expressed as a percentage, of
Total Outstanding Indebtedness as of such date to Total Value as of such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an advance made by a Lender to the Borrowers under Article II.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letter, and (d) each other agreement, instrument, and document heretofore,
now or hereafter delivered in connection with this Agreement or evidencing,
securing, guaranteeing, or otherwise relating to any of the Obligations or any
other aspect of the transactions contemplated by this Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Loan Parties” means, collectively, each Borrower.

 

“Managed REIT” means a REIT managed or advised by the Company or a Subsidiary
and listed on Schedule 1.01 (as updated from time to time by the Company).

 

“Management Contract” means a management contract or advisory agreement under
which the Company or one of its Subsidiaries provides management and advisory
services to a third party, consisting of management of properties or provision
of advisory services on property acquisition and dispositions, equity and debt
placements and related transactional matters.

 

22

--------------------------------------------------------------------------------


 

“Management EBITDA” means, for any period, an amount equal to:

 

(a)        the aggregate sum of revenues for such period earned by the Company
and its Subsidiaries from providing management services under Management
Contracts, including asset management revenue, performance revenue, structuring
revenue, advisor’s participation in cash flow (if any), interest income or any
revenue earned as stipulated in a Management Contract and booked for financial
reporting purposes, together with appropriate adjustments for minority interests
and excluding revenue related to reimbursed costs but including distributions
received for such period related to the ownership of shares in managed funds and
Managed REITs; minus

 

(b)        Management G&A Expense for such period.

 

“Management G&A Expense” means, for any period, (a) Total G&A Expense during
such period (net of reimbursed costs) minus (b) Property G&A Expense for such
period.

 

“Marketable Securities” means (a) short term marketable securities, issued by
any entity (other than the Company or an Affiliate of the Company) organized and
existing under the laws of the United States of America, with a long term
unsecured indebtedness rating with Moody’s or S&P of Baa2/BBB or better,
respectively, and (b) in the case of any Subsidiary other than  a Domestic
Subsidiary, local short term marketable securities comparable to those described
in clause (a) of this definition.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Nonrecourse
Indebtedness) or obligations in respect of one or more Swap Contracts, of any
one or more of the Company and its Subsidiaries under the Existing Credit
Agreement or in an aggregate principal amount exceeding $25,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Contract at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Contract were terminated at such time.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Company (a) whose contribution to Total Value at
the last day of the most recent fiscal period for which a Compliance Certificate
was delivered pursuant to Section 6.02(a) was equal to or greater than 5% of
Total Value at such date (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the Company subject to any
of the events specified in clause (f) and (g) of Section 8.01).

 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

23

--------------------------------------------------------------------------------


 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Asset Value” means the value of a security determined on a net asset value
basis by an officer of the Company in good faith and evidenced by an Officer’s
Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.

 

“Net Income (Loss)” means, for any Person for any period, the aggregate of net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP.

 

“Net Offering Proceeds” means all cash or other assets received by the Company
as a result of the sale of common shares, preferred shares, partnership
interests, limited liability company interests, convertible securities or other
ownership or equity interests in the Company, less customary costs and discounts
of issuance paid by the Company.

 

“Net Operating Income” means, with respect to any Property at any time, an
amount equal to (a) the aggregate gross revenues from the operation of such
Property from tenants in occupancy and paying rent during the then most recently
ended fiscal quarter of the Company for which financial statements have been
provided to the Administrative Agent and the Lenders, minus (b) the sum of
(i) all expenses and other proper charges incurred by the Company during such
fiscal quarter in connection with the operation of such Property (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
which expenses and accruals shall be calculated in accordance with GAAP and
(ii) a management, advisory or similar fee in an amount equal to the greater of
(x) three percent (3.00%) of the rent payable in respect of such Property during
such fiscal quarter and (y) actual management, advisory or similar fees paid in
cash during such fiscal quarter.  Notwithstanding the foregoing, the Net
Operating Income with respect to any Property that has not at the time of
determination been owned by one or more Subsidiaries of the Company (or by any
Joint Venture in which the Company, directly or indirectly, owns an interest)
for an entire fiscal quarter shall be deemed to be the Projected Property NOI of
such Property.

 

“Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.

 

“Nonrecourse Indebtedness” of any Person means all Indebtedness of such Person
with respect to which recourse for payment is limited to specific assets
encumbered by a Lien

 

24

--------------------------------------------------------------------------------


 

securing such Indebtedness (other than Nonrecourse Carveouts); provided, that if
in connection therewith a personal recourse claim is established by judgment
decree or award by any court of competent jurisdiction or arbitrator of
competent jurisdiction and execution or enforcement thereof shall not be
effectively stayed for 30 consecutive days and such Indebtedness shall not be
paid or otherwise satisfied within such 30 day period, then such Indebtedness in
an amount equal to the personal recourse claim established by judgment or award
shall not constitute Nonrecourse Indebtedness for purposes of this Agreement.

 

“Note”  means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Company or by such other officer as may be specified herein, and delivered
to the Administrative Agent hereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing, or any other excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

25

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

 

“Permitted Defects” means:

 

(a)                               Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested in
compliance with Section 6.04;

 

(b)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;

 

(c)                               easements, zoning restrictions, rights of way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Company or any
Subsidiary;

 

(d)                             Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(e)                               Liens consisting of an agreement to Dispose of
any property in a Disposition permitted by Section 7.05; provided that such
Liens encumber only the applicable assets pending consummation of the
Disposition;

 

(f)                                (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Company and
its Subsidiaries, taken as a whole, or (B) secure any Indebtedness and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by any of the Company or its Subsidiaries; and

 

(g)                              Liens with respect to Capitalized Leases of
equipment entered into in the ordinary course of business of the Loan Parties.

 

26

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)                               Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested in
compliance with Section 6.04;

 

(b)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;

 

(c)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations or to secure the
performance of bids, purchases, contracts (other than for the payment of
borrowed money) and surety, appeal and performance bonds;

 

(d)                             deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                               easements, zoning restrictions, rights of way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Company or any
Subsidiary;

 

(f)                                statutory and common law landlord Liens;

 

(g)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(h)                              Liens consisting of an agreement to Dispose of
any property in a Disposition permitted by Section 7.05; provided that such
Liens encumber only the applicable assets pending consummation of the
Disposition;

 

(i)                                  (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Company and
its Subsidiaries, taken as a whole, or (B) secure any Indebtedness, and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by any of the Company or its Subsidiaries;

 

(j)                                  (i) statutory and common law rights of
set-off and other similar rights and remedies as to deposits of cash,
securities, commodities and other funds in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages and
(ii) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction and covering
only the items being collected upon; and

 

(k)                              Liens arising from precautionary UCC financing
statements or similar filings made in respect of operating leases entered into
by the Company or any of its Domestic Subsidiaries;

 

27

--------------------------------------------------------------------------------


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Loan Party or any ERISA
Affiliate to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a Lease (or franchise agreement, in the case of a
hotel), in each case owned, directly or indirectly, by any of the Consolidated
Businesses.

 

“Projected Property NOI” means, with respect to any Property that has not at the
time of determination been owned by one or more Subsidiaries of the Company for
an entire fiscal quarter, the projected, pro forma Net Operating Income for such
Property (or by any Joint Venture in which the Company, directly or indirectly,
owns an interest) for such fiscal quarter as mutually agreed by the Company and
the Administrative Agent based on (i) if available, historical financial
statements for such Property under prior ownership for the full fiscal quarter
ended immediately prior to the date of determination or (ii) if such historical
financial statements are not available, the projected aggregate gross revenues
from the operation of such Property from tenants in occupancy and paying rent
for the fiscal quarter during which such determination is made (calculated on a
pro forma basis based on the assumption that such tenants were in occupancy and
paying rent from and after the first day of such fiscal quarter through and
including the last day thereof).

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any of the Consolidated Businesses or any Joint Venture in
which the Company, directly or indirectly, owns an interest.

 

“Property EBITDA” means, for any period, an amount equal to:

 

(a)                               Adjusted Total EBITDA for such period; minus

 

(b)                              Adjusted Management EBITDA for such period;
minus

 

(c)                               distributions in cash received by the Company
and its Subsidiaries in respect of equity in managed funds and Managed REITs for
such period.

 

28

--------------------------------------------------------------------------------


 

“Property G&A Expense” means, for any period, 8% of the total lease revenues of
the Company and its Subsidiaries for such period, as set forth on the Company’s
consolidated financial statements for such period.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (a) any plots, pieces
or parcels of land, (b) any buildings, fixtures, structures, parking areas and
related facilities and amenities (including all sitework, utilities,
infrastructure, paving, striping, signage, curb and gutter, landscaping and
other improvements whether existing now or hereafter constructed), together with
all machinery and mechanical, electrical, HVAC and plumbing systems presently
located thereon and used in the operation thereof, excluding (i) any such items
owned by utility service providers, (ii) any such items owned by tenants or
other third parties unaffiliated with the Company and (iii) any items of
personal property (the rights and interests described in clauses (a) and
(b) above being the “Premises”), (c) all easements, rights of way, gores of land
or any lands occupied by streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers, air rights and public places adjoining such
land, and any other interests in property constituting appurtenances to the
Premises, or which hereafter shall in any way belong, relate or be appurtenant
thereto, (d) all hereditaments, gas, oil, minerals (with the right to extract,
sever and remove such gas, oil and minerals), and easements, of every nature
whatsoever, located in, on or benefiting the Premises and (e) all other rights
and privileges thereunto belonging or appertaining and all extensions,
additions, improvements, betterments, renewals, substitutions and replacements
to or of any of the rights and interests described in clauses (c) and (d) above.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a REIT and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Removal” has the meaning specified in Section 2.14.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

29

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility on such date; provided that the portion of the Facility
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution on any equity
securities of the Company (except dividends payable solely in equity securities
of the Company or in rights to subscribe for or purchase equity securities of
the Company) and (ii) payments in excess of $50,000,000 per year on account of
the purchase, redemption, retirement or acquisition of (a) any equity securities
of the Company or (b) any option, warrant or other right to acquire equity
securities of the Company.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” has the meaning specified in Section 5.19.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien (excluding
Indebtedness hereunder).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed

 

30

--------------------------------------------------------------------------------


 

as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit G.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Borrowers” means the Subsidiaries of the Company identified as the
“Subsidiary Borrowers” on the signature pages hereto, each other Domestic
Subsidiary of the Company (other than Carey Financial, LLC) that owns an
Unencumbered Eligible Project or receives fees under a Management Contract, each
Wholly-Owned REIT Subsidiary and each other Person that joins as a Subsidiary
Borrower pursuant to Section 6.12 or otherwise, together with their successors
and permitted assigns, in each case to the extent such Person is not released
from its obligations hereunder in accordance with Section 2.14.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

31

--------------------------------------------------------------------------------


 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total G&A Expense” means, for any period, the total general and administrative
expenses of the Company and its Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the Company and its Subsidiaries, including,
without limitation, mortgage loans, outstanding balances on lines of credit and
notes payable, in each case, as set forth in the then most recent quarterly
financial statements referred to in Section 6.01, prepared in accordance with
GAAP plus (b) the outstanding amount of Indebtedness of Joint Ventures allocable
in accordance with GAAP on account of ownership of interests in Joint Ventures
to the Company and its Subsidiaries as of the time of determination (with
appropriate adjustments for minority interests) plus (c) the Contingent
Obligations of the Company and its Subsidiaries and, to the extent allocable to
the Company and its Subsidiaries in accordance with GAAP on account of ownership
of interests in Joint Ventures, of the Joint Ventures (with appropriate
adjustments for minority interests).

 

“Total Outstandings” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments occurring on such date.

 

“Total Secured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is Secured Indebtedness.

 

“Total Unsecured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is not Secured Indebtedness.

 

“Total Value” means, as of any date, the sum, without duplication, of:

 

32

--------------------------------------------------------------------------------


 

(a)                               unrestricted Cash and Cash Equivalents which
would be included on the Consolidated Businesses’ consolidated balance sheet as
of such date; plus

 

(b)                              Fair Market Value of Marketable Securities;
plus

 

(c)                               in respect of Projects owned or ground-leased
by the Company and its Subsidiaries for at least four (4) fiscal quarters, the
Adjusted Property EBITDA for such Projects as of the first day of the fiscal
quarter in which such date occurs for the previous four consecutive fiscal
quarters divided by the Capitalization Rate; plus

 

(d)                             the investment (at cost without depreciation) in
Projects owned or ground-leased by the Company or its Subsidiaries for fewer
than four fiscal quarters (with appropriate adjustments for minority interests);
plus

 

(e)                               the investment in Joint Ventures, valued
according to the methodologies under clauses (c) or (d) above which is allocable
to the Company or its Subsidiaries based on their ownership interests in the
related Joint Ventures in accordance with GAAP; provided that the amount under
this clause (e) shall be limited to 30% of Total Value, increasing to 45% upon
the acquisition of a Managed REIT; plus

 

(f)                                investments in notes secured by mortgages on
the Real Property of any Person at cost, less an amount equal to accrued
amortization payments in respect thereof; provided that the amount under this
clause (f) shall be limited to 10% of Total Value; plus

 

(g)                              the product of seven (7) multiplied by the
lesser of (i) the Adjusted Management EBITDA for the previous four fiscal
quarters or (ii) the product of two (2) multiplied by the Adjusted Management
EBITDA for the previous two fiscal quarters; provided that the amount under this
clause (g) shall be limited to 25% of Total Value; plus

 

(h)                              the book value of all loans made by the Company
or its Subsidiaries to Managed REITs; provided that the amount under this clause
(h) shall be limited to 10% of Total Value; plus

 

(i)                                  the Net Asset Value of all investments in
the securities of Managed REITs reported under the treatment of equity
investments as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01; provided that the
amount under this clause (i) shall be limited to 30% of Total Value; plus

 

(j)                                  investments in Real Property under
construction which is proceeding to completion in the ordinary course (valued at
the aggregate costs incurred and paid to date); provided that the amount under
this clause (j) shall be limited to 10% of Total Value; plus

 

(k)                              investments (at the lower of cost or market
value) in Real Property consisting of undeveloped land; provided that the amount
under this clause (k) shall be limited to 5% of Total Value.

 

Notwithstanding the foregoing and solely for the purposes of this definition:

 

33

--------------------------------------------------------------------------------


 

(A)                          the sum of the aggregate investments by the Company
and its consolidated Subsidiaries pursuant to clauses (f), (g), (h) and
(i) above shall not exceed 50% of Total Value; and

 

(B)                           the aggregate investments by the Company and its
consolidated Subsidiaries in Properties which are not office, self-storage or
industrial/manufacturing, retail, or distribution/warehouse in nature shall not
exceed 10% of Total Value.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unencumbered Eligible Project” means an Eligible Project (a) which is located
in the United States, Canada, United Kingdom, Germany, Spain, France,
Netherlands or Finland, (b) with respect to which either (i) one or more of the
Loan Parties has an ownership interest of 100% or a ground leasehold interest
under an Eligible Ground Lease, or (ii)(A) one or more of the Loan Parties has
an ownership interest (whether directly or through an interest in a Joint
Venture) of more than 25%, (B) one or more Managed REITs has all of the
remaining ownership interests (whether directly or through an interest in a
Joint Venture) not owned by the Company and (C) the Company (whether directly or
through a Subsidiary or a Joint Venture Controlled by the Company) controls the
management of such Project, and (c) which is not subject (nor are any equity
interests therein owned by the Company and Subsidiaries thereof subject) to any
Liens or preferred equity interests, except for Permitted Encumbrances and buy
sell rights with respect to Joint Ventures on customary terms and conditions. 
As used in this definition only, the term “control” shall mean the authority,
with sole discretion, to make major management decisions with respect to the
applicable Project, including with respect to sale, financing, refinancing,
capital improvements, leasing and the grant of Liens on such Project and to
manage the day to day operations of such Project.

 

“Unencumbered Management EBITDA” means, for any period, Management EBITDA for
such period generated by Persons whose assets and equity interests are not
subject to any Lien other than Permitted Encumbrances and buy sell rights with
respect to Joint Ventures on customary terms and conditions.

 

“Unencumbered Property NOI” means the aggregate Net Operating Income from the
Unencumbered Eligible Projects; provided, that if at any time the aggregate Net
Operating Income from the Unencumbered Eligible Projects located outside the
United States and Canada exceeds 45% of the aggregate Net Operating Income from
all Unencumbered Eligible Projects at such time, the Net Operating Income
attributable to such Unencumbered Eligible Projects in excess of such 45%
threshold shall be excluded from the calculation of Unencumbered Property NOI at
such time.  Unencumbered Property NOI from Joint Ventures with Managed REITs
will

 

34

--------------------------------------------------------------------------------


 

be calculated as the Net Operating Income allocated to the Company and its
Subsidiaries based on their ownership interest in such Joint Venture.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned REIT Subsidiary” means any REIT in which the Company owns,
directly or indirectly, 100% of the voting equity thereof.

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.  (a)  Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in

 

35

--------------------------------------------------------------------------------


 

effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Consolidated Businesses shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(a)                               Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(b)                              Consolidation of Variable Interest Entities. 
All references herein to consolidated financial statements of the Company and
its Subsidiaries or to the determination of any amount for the Company and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB Interpretation No. 46 — Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

(c)                               Pro Forma Calculation.  With respect to any
reference herein to determining Availability or compliance with Section 7.11 on
a pro forma basis after giving effect to a transaction or other event, such
determination or compliance shall be calculated as though such transaction or
other event had been consummated or made as of the first day of the four fiscal
quarter period most recently ended for which financial information pursuant to
Section 6.01(a) or (b) has been delivered to the Administrative Agent and the
Lenders, and on the basis of such financial information.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

36

--------------------------------------------------------------------------------


 

ARTICLE II
THE COMMITMENTS AND BORROWINGS

 

2.01                                            The Loans.  Subject to the terms
and conditions set forth herein, each Lender severally agrees to make a single
loan to the Borrowers on the Closing Date in an amount not to exceed such
Lender’s Commitment; provided, however, that after giving effect to the
Borrowing on the Closing Date, Availability shall equal or exceed zero.  The
Borrowing shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentages of the Facility. 
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.  Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

2.02                    Borrowings, Conversions and Continuations of Loans. 
(a)  The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon irrevocable
notice to the Administrative Agent by the Company on behalf of the Borrowers,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by the Company on behalf
of the Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company on behalf of the
Borrowers.  Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Company fails to specify a
Type of Loan in a Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
on behalf of the Borrowers requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                              Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans in the
case described in Section 2.02(a).  Each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later

 

37

--------------------------------------------------------------------------------


 

than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. 
Upon satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Company
on behalf of the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Company on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company.

 

(c)                               Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders.

 

(d)                             The Administrative Agent shall promptly notify
the Borrowers and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowers and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                               After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five Interest Periods in effect
in respect of the Facility.

 

2.03                    Prepayments.  (a)  Optional.  (i)  The Borrowers may,
upon notice from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and (C) no such prepayment
shall reduce the Facility below $50,000,000 unless all Obligations and all other
obligations hereunder and under the other Loan Documents are being
simultaneously repaid in full and/or terminated, as applicable.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage).  If such notice is given by the Company, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment shall be promptly paid to the Lenders in accordance with their
respective Applicable Percentages thereof.

 

(b)                              Mandatory.  If at any time for any reason, or
if the Administrative Agent notifies the Company at any time that, the Total
Outstandings at such time exceed the Borrowing

 

38

--------------------------------------------------------------------------------


 

Base Amount at such time, the Borrowers shall immediately prepay the Loans
and/or the Indebtedness under the Existing Credit Agreement in an aggregate
amount equal to such excess.

 

2.04                    Termination or Reduction of Commitments.  The Aggregate
Commitments shall be automatically and permanently reduced to zero upon the
occurrence of the initial Borrowing.

 

2.05                    Repayment of Loans.  The Borrowers shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.

 

2.06                    Interest.  (a)  Subject to the provisions of
Section 2.06(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate, and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(a)                               (i)  While any Event of Default arising under
Section 8.01(a)(i) exists, or upon the request of the Required Lenders while any
other Event of Default exists, the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(ii)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(b)                              Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                    Fees. (i)  The Company shall pay, in Dollars, fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(i)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.08                    Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate                   All computations of fees and
interest (other than with respect to Base Rate Loans) will be made by the
Administrative Agent on the basis of a year of 360 days.  All computations of
interest in respect of Base Rate Loans will be made by the Administrative Agent
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable.  Each determination by
the Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

39

--------------------------------------------------------------------------------


 

(b)                              If, as a result of any restatement of or other
adjustment to the financial statements of the Company or for any other reason,
the Company or the Administrative Agent determine that (i) the Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company or any
Borrower under any Debtor Relief Law, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.06(b) or under Article VIII.

 

2.09                    Evidence of Debt.  The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrowers and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.10                    Payments Generally; Administrative Agent’s Clawback
 (a)  General.  All payments to be made by any Loan Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Each prepayment of a Eurocurrency Rate Loan shall be accompanied by any
additional amount required pursuant to Section 3.05.  Subject to Section 2.13,
each prepayment of a Loan shall be paid to the Lenders in accordance with their
respective Applicable Percentages.  Except as otherwise expressly provided
herein, all payments by any Loan Party hereunder shall be made to the
Administrative Agent, for the account of the Lenders to which such payment is
owed, at the Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

40

--------------------------------------------------------------------------------


 

(b)                              (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrowers to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to Company on behalf of the Borrowers the amount of
such interest paid by the Borrowers for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing as of the
date of such Borrowing.  Any payment by the Borrowers shall be without prejudice
to any claim the Borrowers may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

 

(i)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Company on behalf of the Borrowers prior to the time at which
any payment is due the Administrative Agent for the account of the Lenders
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender, the Company or any Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender to the Borrowers as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions set forth in Article IV are not

 

41

--------------------------------------------------------------------------------


 

satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due such parties.

 

2.11                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

 

(i)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or

 

42

--------------------------------------------------------------------------------


 

subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)                              the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.12                    Extension of Maturity Date.  (a)  Notification of
Extension.  The Company on behalf of the Borrowers may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Maturity Date then in effect
hereunder (such Maturity Date referred to hereinafter as the “Existing Maturity
Date”), elect to extend the Maturity Date to (i) December 28, 2014, if the
applicable Existing Maturity Date is the Initial Maturity Date, (ii) June 29,
2015, if the applicable Existing Maturity Date is December 28, 2014, or
(iii) December 28, 2015, if the applicable Existing Maturity Date is June 29,
2015.  The Administrative Agent shall distribute any such Extension Notice
promptly to the Lenders following its receipt thereof.

 

(b)                              Conditions Precedent to Effectiveness of
Maturity Date Extension.  As conditions precedent to the effectiveness of any
such extension, on or prior to the applicable Existing Maturity Date each of the
following requirements shall be satisfied:

 

(i)                                  The Administrative Agent shall have
received an Extension Notice within the period required under clause (a) above;

 

(ii)                              On the date of such Extension Notice and both
immediately before and immediately after giving effect to such extension of such
Existing Maturity Date, no Default shall have occurred and be continuing;

 

(iii)                          The Borrowers shall have paid to the
Administrative Agent, for the pro rata benefit of the Lenders based on their
respective Applicable Percentages as of such date, an extension fee in an amount
equal to 0.125% of the Facility on such Existing Maturity Date (it being agreed
that such extension fee shall be fully earned when paid and shall not be
refundable for any reason);

 

(iv)                          If the applicable Existing Maturity Date is
December 28, 2014, the maturity date of the Existing Credit Agreement shall have
been extended to at least December 28, 2015;

 

43

--------------------------------------------------------------------------------


 

(v)        The Administrative Agent shall have received a certificate of each
Loan Party dated as of such Existing Maturity Date signed by a Responsible
Officer of such Loan Party (i) (x) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such extension or
(y) certifying that, as of such Existing Maturity Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval for extensions of the Maturity Date as described in
Section 2.12(a) above) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption and (ii) certifying
that, before and after giving effect to such extension, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of such Existing Maturity Date,
except (x) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, (y) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such date after giving effect to
such qualification and (z) for purposes of this Section 2.12, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and

 

(vi)       Each of the Loan Parties shall have delivered to the Administrative
Agent such reaffirmations of its respective obligations under the Loan Documents
(after giving effect to the extension) as the Administrative Agent may
reasonably require, and acknowledgments and certifications that they have no
claims, offsets or defenses with respect to the payment or performance of any of
the Obligations.

 

(c)        Conflicting Provisions.  This Section shall supersede any provision
in Section 10.01 to the contrary.

 

2.13     Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)         Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)        Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under

 

44

--------------------------------------------------------------------------------


 

this Agreement; third, so long as no Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of  all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.13(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)        Defaulting Lender Cure.  If the Company and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.14     Removal of Borrowers.  A Borrower may be released from its obligations
under this Agreement (each such event, a “Removal”) (i) effective upon the
consummation of a Disposition of the Equity Interests of such Borrower pursuant
to a transaction permitted under Section 7.05(d) or (ii) upon at least two
Business Days’ prior written notice from the Company requesting the removal of
such Borrower, accompanied by an Officer’s Certificate certifying that on the
effective date of such Removal (as set forth in such notice), such Borrower:

 

(a)        does not own any Projects that are Unencumbered Eligible Projects;

 

(b)        does not receive any fees under any Management Contracts;

 

(c)        is contemporaneously released from its obligations under the Existing
Credit Agreement; and

 

(d)       is not a Wholly-Owned REIT Subsidiary.

 

Upon the effectiveness of any Removal, each of the Lenders irrevocably
authorizes the Administrative Agent to release such Borrower from its
obligations under this

 

45

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents (and upon the request of the
Administrative Agent will confirm in writing the Administrative Agent’s
authority to release any Borrower that is the subject of a Removal), and this
Agreement and each other Loan Document shall be deemed amended to delete the
name of such Borrower.  The Administrative Agent will, at the Loan Parties’
expense, execute and deliver such documents as the Company or such Borrower may
reasonably request to evidence the release of such Borrower from its obligations
hereunder and under the other Loan Documents.  The Administrative Agent shall
promptly notify the Lenders of any Removal hereunder.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes unless required by applicable Laws.  If applicable Laws
require the applicable withholding agent to withhold or deduct any Indemnified
Taxes (including Other Taxes) from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions, (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Laws, and (C) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or all required deductions (including deductions
applicable to additional sums payable under this Section) have been made, the
Administrative Agent, each affected Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(b)        Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the relevant Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

(c)        Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, jointly and
severally, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Loan Parties shall also,
and do hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Loan Parties by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

46

--------------------------------------------------------------------------------


 

(i)         To the extent required by any applicable Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax.  Without limiting the provisions of
subsection (a) or (b) above, if any Governmental Authority asserts a claim that
any Borrower or the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Borrowers or the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), then each Lender shall, and does hereby, indemnify and
hold harmless the Borrowers and the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrowers or the Administrative Agent), whether or not such Tax was correctly or
legally asserted but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such related losses, claims,
liabilities, penalties, interest and expenses and without limiting the
obligation of the Loan Parties to do so.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (ii).  The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)        Status of Lenders; Tax Documentation.  Each Lender shall, at such
times as are reasonably requested by the Borrowers or the Administrative Agent,
provide the Company and the Administrative Agent with any documentation
prescribed by Law, or reasonably requested by a Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents.  Each such Lender shall, whenever a lapse
in time or change in circumstances renders such documentation expired, obsolete
or inaccurate, deliver promptly to the Borrowers and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrowers and the Administrative Agent of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a

 

47

--------------------------------------------------------------------------------


 

Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, a Loan Party or the Administrative Agent or
other applicable withholding agent shall withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing,

 

(i)         Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

(ii)        Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of a Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(I)        two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(II)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(III)     in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit H (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two properly completed
and duly signed original copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

 

(IV)     to the extent a Lender is not the beneficial owner (for example, where
such Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
such Lender, accompanied by a Form W-8ECI, W-

 

48

--------------------------------------------------------------------------------


 

8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that if such Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owner(s)), or

 

(V)       any other form prescribed by applicable requirements of U.S. federal
income tax Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
any Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrowers
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent,
the Borrowers of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)        Treatment of Certain Refunds.  Unless required by applicable Law, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender a claim for any refund of Taxes withheld
or deducted from funds paid for the account of such Lender, as the case may be. 
If the Administrative Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section, it shall pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund net of any Taxes payable by the Administrative Agent or
Lender), provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party plus any penalties (other than those stated to be imposed as a
result of the gross negligence or willful misconduct of the Administrative Agent
or such Lender), interest or other charges imposed by the relevant Governmental
Authority to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such

 

49

--------------------------------------------------------------------------------


 

refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person or to file for or otherwise
pursue on behalf of any Loan Party any refund or any Indemnified Taxes or Other
Taxes.

 

(g)        Payments made by Administrative Agent.  For the avoidance of doubt,
any payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

 

(h)        Lender treated as Partnership.  If any Lender is treated as
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by a Borrower or the Administrative Agent.

 

3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company (on
behalf of the Borrowers) through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company on behalf of the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all such Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

50

--------------------------------------------------------------------------------


 

3.03     Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
on behalf of the Borrowers and each Lender.  Thereafter, (x) the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Company
on behalf of the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except  any reserve requirement contemplated by Section 3.04(e));

 

(ii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender; or

 

(iii)       subject any Lender to any tax of any kind whatsoever imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than (i) connections arising from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document or (ii) Excluded
Taxes, including taxes that are imposed on or measured by net income (however
denominated) or that are franchise taxes or branch profits taxes) with respect
to this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof, provided that, in no event shall the Loan Parties be required
to make any payment hereunder to the extent that the amount in question has been
paid as an indemnity payment pursuant to Section 3.01(c).

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate

 

51

--------------------------------------------------------------------------------


 

(or, in the case of clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)        Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)        Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)       Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)        Reserves on Eurocurrency Rate Loans.  The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith), and (ii) as long as such Lender shall
be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case  shall be due and payable on each date on which
interest is payable on such Loan, provided the

 

52

--------------------------------------------------------------------------------


 

Borrowers shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company; or

 

(c)        any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.13;

 

including any loss of anticipated profits, foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contact.  The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.

 

3.06     Mitigation Obligations; Replacement of Lenders.   (a)  Designation of a
Different Lending Office.  If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender, or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The

 

53

--------------------------------------------------------------------------------


 

Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(a)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

 

3.07     Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWING

 

4.01     Conditions to Borrowing.  The obligation of each Lender to make its
Loan is subject to the following conditions precedent:

 

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals, e-mails (in a .pdf format) or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer or a duly authorized officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

 

(i)         executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

(ii)        a Loan Notice in accordance with the requirements hereof;

 

(iii)       a Note duly executed by each Borrower in favor of each Lender
requesting a Note;

 

(iv)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(v)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

54

--------------------------------------------------------------------------------


 

(vi)       favorable opinions of DLA Piper LLP (US) and Reed Smith LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

(vii)      a certificate of a Responsible Officer of the Company either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)     a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in this Section 4.01 have been
satisfied (other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01), (B) that no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to be adversely determined and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, and (C) a calculation
of the Leverage Ratio as of the last day of the fiscal quarter of the Company
most recently ended prior to the Closing Date;

 

(ix)       an Availability Certificate duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company;

 

(x)        a Solvency Certificate from the Company certifying that each Loan
Party is Solvent after giving effect to the Borrowing to occur on the Closing
Date; and

 

(xi)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or any Lender reasonably may require.

 

(b)        (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

 

(c)        Unless waived by the Administrative Agent, all reasonable fees,
charges and disbursements of counsel to the Administrative Agent shall have been
paid (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
reasonable additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)       The Closing Date shall have occurred on or before August 30, 2013.

 

55

--------------------------------------------------------------------------------


 

(e)        The  representations and warranties contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the Closing Date, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.01, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01.

 

(f)        No Default shall exist, or would result from such proposed Borrowing
or from the application of the proceeds thereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01     Existence, Qualification and Power.  Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Company that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of, and the consummation by each Loan Party of
the transactions contemplated by, each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the

 

56

--------------------------------------------------------------------------------


 

terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03     Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated by the Loan Documents or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents.

 

5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05     Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present the financial condition of the Company and
its Subsidiaries as of the date thereof and their results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)        The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)        Since December 31, 2012, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

5.06     Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party, threatened, at law, in
equity, in arbitration or before any

 

57

--------------------------------------------------------------------------------


 

Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their respective properties or revenues that (a) could
reasonably be expected to adversely affect this Agreement, any other Loan
Document or any of the transactions contemplated hereby or thereby, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

 

5.07     No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08     Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all its Property material to its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of each Loan Party
and its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

5.09     Environmental Compliance.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

5.10     Taxes.  Each Loan Party, and each of its Subsidiaries, has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except in each case, with respect to those Taxes or tax returns
(i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, or (ii) where the failure to timely file or timely pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.  There is no proposed tax assessment against any Loan
Party or any Subsidiary thereof that, if made, could reasonably be expected to
have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.  Except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

5.11     ERISA Compliance.

 

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable

 

58

--------------------------------------------------------------------------------


 

determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service.  To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

 

(b)        There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)        Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the Company nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Company nor any ERISA Affiliate knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such Plan to drop below 60% as of the most recent
valuation date; (iii) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (iv) neither the
Company nor any ERISA Affiliate has engaged in a transaction that is subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

(d)       Neither the Company nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan or Multiemployer Plan other than those listed
on Schedule 5.11(d) hereto.

 

5.12     Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date
and as of the date of each delivery of a Compliance Certificate concurrently
with the financial statements referred to in Section 6.01(a), Part (a) of
Schedule 5.12 is a complete and accurate list of the Company and its
Subsidiaries, showing the correct name of each Subsidiary and whether such
Subsidiary is a Borrower.  The outstanding equity interests of the Company and
all of the Subsidiaries are validly issued, fully paid and non-assessable and
are owned by such entity free and clear of all Liens, except for Liens permitted
by this Agreement.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.12.  Set forth on Part (c) of Schedule 5.12
is a complete and accurate list of all Loan Parties, showing as of the Closing
Date (as to each Loan Party) the jurisdiction of its incorporation or
organization, the address of its chief executive office and principal place of
business, the type of organization it is and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.

 

59

--------------------------------------------------------------------------------


 

taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization.  The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(v) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

5.13     Margin Regulations; Investment Company Act.  (a)  None of the Borrowers
is engaged, nor will any Borrower engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 

(a)        None of the Company, any Person Controlling the Company, or any
Subsidiary of the Company is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.14     Disclosure.  The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, as of the Closing Date, and all
other matters known to it as of the Closing Date, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the  SEC Reports  and none of the reports, financial statements,
certificates or other information furnished (whether in writing or orally) by or
on behalf of the Company or any other Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) when taken as a whole as at such time, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.15     Compliance with Laws.  Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.16     Intellectual Property; Licenses, Etc.  Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and their Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

5.17     Solvency.  The Loan Parties are, together with their Subsidiaries on a
consolidated basis, Solvent.

 

60

--------------------------------------------------------------------------------


 

5.18     Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SEC Reports.  As of the Closing Date, the Company has filed all forms, reports,
statements (including proxy statements) and other documents (such filings by the
Company are collectively referred to as the “SEC Reports”), required to be filed
by it with the Securities and Exchange Commission.  The SEC Reports, including
all SEC Reports filed after the Closing Date or on or prior to the date of this
Agreement, (i) were or will be prepared in all material respects in accordance
with the requirements of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, as the case may be, and the
rules and regulations of the Securities and Exchange Commission thereunder
applicable to such SEC Reports at the time of filing thereof and (ii) did not at
the time they were filed, or will not at the time they are filed, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

5.19     OFAC.  None of the Borrowers, any of their respective Subsidiaries, or,
to the knowledge of the Borrowers and their respective Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity currently the subject of any Sanctions, nor is any Borrower
or any Subsidiary located, organized or resident in a country or territory that
is the subject of Sanctions.

 

5.20     REIT Status.  Commencing with the Company’s taxable year ended
December 31, 2012, the Company has been organized and operated in a manner that
allows it to qualify for REIT Status.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall,
and shall  cause each of their respective Subsidiaries to (or, solely in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15 the
Company shall):

 

6.01     Financial Statements.   Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year on Form 10-K, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
all in reasonable detail and prepared in accordance with

 

61

--------------------------------------------------------------------------------


 

GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or other “Big 4” accounting firm, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and which report shall
state that such financial statements fairly present the consolidated financial
condition of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which PricewaterhouseCoopers LLP or any such other independent
certified public accountants, if applicable, shall concur and which shall have
been disclosed in the notes to such financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and

 

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(or, if earlier, five days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Company’s fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity and
cash flows for the portion of the Company’s fiscal year then ended on Form 10-Q,
in each case setting forth in comparative form, as applicable, the figures as of
the end of and for the corresponding fiscal quarter of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller of the Company as fairly presenting the consolidated
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02     Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) representing and certifying
(1) that the officer signatory thereto has reviewed the terms of this Agreement,
and has made, or caused to be made under his/her supervision, a review in
reasonable detail of the transactions contemplated hereby and the consolidated
financial condition of the Company and its Subsidiaries, during the accounting
period covered by such reports, that such review has not disclosed the existence
during or at the end of such accounting period, and that such officer does not
have knowledge of the existence as at the date of such Officer’s Certificate, of
any condition

 

62

--------------------------------------------------------------------------------


 

or event which constitutes a Default, or, if any such condition or event existed
or exists, specifying the nature and period of existence thereof and what action
the Company or any of its Subsidiaries has taken, is taking and proposes to take
with respect thereto, (2) a schedule of the Loan Parties’ and their
Subsidiaries’ outstanding Indebtedness including the amount, maturity and
interest rate, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (3) a schedule of
Adjusted Total EBITDA, (4) calculations evidencing whether there has been
compliance with each of the financial covenants set forth in Section 7.11 and
(5) an update of Part (a) of Schedule 5.12, if applicable;

 

(b)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, or with any national securities exchange,
and in any case not otherwise required to be delivered pursuant hereto;

 

(c)        promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished pursuant to Section 6.01 or any other clause
of this Section 6.02;

 

(d)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;

 

(e)        promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

 

(f)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, an Availability Certificate; and

 

(g)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Loan
Parties or any of their Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request including without
limitation, tax returns, title reports, insurance certificates and results of
environmental site assessments.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents

 

63

--------------------------------------------------------------------------------


 

are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each of the Loan Parties hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of any Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each of the Loan Parties hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

6.03     Notices.  Notify the Administrative Agent and each Lender promptly upon
a Responsible Officer having actual knowledge thereof:

 

(a)        of the occurrence of any Default;

 

(b)        any agreements, instruments which, and any corporate or other
restrictions to which, it or any of its Subsidiaries enters into or becomes
subject to after the Closing Date, and all other matters known to it, that,
individually or in the aggregate, have or could reasonably be expected to result
in a Material Adverse Effect, including any of the following if it could
reasonably be expected to result in a Material Adverse Effect: (i) any breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any

 

64

--------------------------------------------------------------------------------


 

material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof, including pursuant to any applicable Environmental
Laws;

 

(c)        of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000;

 

(d)       of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

 

(e)        of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company and the other Loan Parties have taken and/or propose to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04     Payment of Obligations.  (a) Pay and discharge as the same shall become
due and payable, (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by such
Loan Party or such Subsidiary, (ii) all lawful material claims which, if unpaid,
would by law become a Lien (other than a Lien permitted under Section 7.01) upon
its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except to the extent that the failure to pay such
Indebtedness would not constitute an Event of Default under Section 8.01(e); and
(b) timely file all tax returns required to be filed, except where the failure
to file such tax returns would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

6.05     Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Company
that is not a Loan Party, the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06     Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals

 

65

--------------------------------------------------------------------------------


 

and replacements thereof; and (c) use the standard of care typical in the
industry for similar facilities in similar locations in the operation and
maintenance of its facilities, except in the case of clauses (a), (b) and (c)
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.07     Maintenance of Insurance.  Maintain or cause each of its Subsidiaries
to, maintain, or cause tenants of Projects to maintain, with financially sound
and reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and its business against general liability, property
casualty and such casualties and contingencies as shall be commercially
reasonable and in accordance with the customary and general practices of
businesses having similar operations and real estate portfolios in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent for such businesses, including
without limitation, insurance policies and programs sufficient to cover (a) the
replacement value of the improvements at Projects owned by the Loan Parties and
their Subsidiaries (less commercially reasonable deductible amounts) and (b)
liability risks associated with such ownership (less commercially reasonable
deductible amounts).

 

6.08     Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects and in any event
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving its assets and business; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.

 

6.10     Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company, provided that except as provided in the following
proviso the Borrowers shall not be obligated to reimburse the Administrative
Agent or any Lender (or any representative thereof) for more than one visit,
inspection or examination conducted during any fiscal year of the Company;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

 

6.11     Use of Proceeds.  Use the proceeds of the Loans for working capital
needs of the Company and its Subsidiaries, acquisitions, and other general
corporate purposes not in contravention of any Law or of any Loan Document as
set forth herein.

 

66

--------------------------------------------------------------------------------


 

6.12     Additional Borrowers.

 

(a)        If, after the Closing Date, a Domestic Subsidiary that is not a
Borrower (i) owns an Unencumbered Eligible Project, (ii) receives fees under a
Management Contract or (iii) is a Wholly-Owned REIT Subsidiary, then the Company
shall (w) cause such Domestic Subsidiary to become a Borrower under this
Agreement and to execute and deliver a joinder agreement in substantially the
form of Exhibit F, (x) as and to the extent requested by the Administrative
Agent, deliver to the Administrative Agent the items referenced in Section
4.01(a)(iv), (v) and (vii) with respect to such Domestic Subsidiary, (y) as and
to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel to such Domestic Subsidiary,
which counsel shall be reasonably acceptable to the Administrative Agent,
addressed to the Administrative Agent and each Lender, as to such matters
concerning such Domestic Subsidiary and the Loan Documents as the Administrative
Agent may reasonably request and (z) provide the Administrative Agent with the
U.S. taxpayer identification number for such Domestic Subsidiary.

 

(b)        Notwithstanding anything contained herein to the contrary, if at any
time any Person that is not a Borrower becomes a borrower under the Existing
Credit Agreement, then the Company shall contemporaneously therewith (w) cause
such Person to become a Borrower under this Agreement and to execute and deliver
a joinder agreement in substantially the form of Exhibit F, (x) as and to the
extent requested by the Administrative Agent, deliver to the Administrative
Agent the items referenced in Section 4.01(a)(iv), (v) and (vii) with respect to
such Person, (y) as and to the extent requested by the Administrative Agent,
deliver to the Administrative Agent a favorable opinion of counsel to such
Person, which counsel shall be reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, as to such matters
concerning such Person and the Loan Documents as the Administrative Agent may
reasonably request and (z) provide the Administrative Agent with the U.S.
taxpayer identification number for such Person.

 

6.13     Compliance with Environmental Laws.  Comply in all material respects,
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations; and conduct or require the
applicable tenant to conduct any investigation, study, sampling and testing, and
undertake any cleanup, response or other corrective action required under and in
material compliance with Environmental Law necessary to remediate all Hazardous
Materials at, on, under or emanating from any of the properties owned, leased or
operated by it, in accordance with the requirements of all applicable
Environmental Laws, except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that the Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

6.14     Distributions in the Ordinary Course.  Continue to follow its ordinary
course of business practice of causing all of its Subsidiaries to make transfers
of net cash and cash equivalents upstream to the Company and not make net
transfers of cash and cash equivalents

 

67

--------------------------------------------------------------------------------


 

downstream from the Company to its Subsidiaries, except in the ordinary course
of business consistent with past practice and otherwise subject to the terms of
this Agreement.

 

6.15     Company Status.   (a) At all times (i) remain publicly traded with
securities listed on the New York Stock Exchange or another national stock
exchange located in the United States and (ii) except in the case of W. P. Carey
International LLC or as the result of a disposition otherwise permitted under
this Agreement, retain Control of all Subsidiary Borrowers, and (b) continue to
be organized and operated in a manner that will allow it to qualify for REIT
Status.

 

6.16     Further Assurances.  Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent for the benefit of the Lenders, the rights granted or now or hereafter
intended to be granted to the Administrative Agent for the benefit of the
Lenders under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.17     Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which the Company or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (a) the Company or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (b) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.18     Material Contracts.  Perform and observe all the terms and provisions
of each material contract to be performed or observed by it, maintain each such
material contract in full force and effect, enforce each such material contract
in accordance with its terms, except, in any case, where (a) the Company or such
Subsidiary determines in its reasonable business judgment that it will agree to
a work out, deliver a deed-in-lieu or allow such material contract to expire or
that it will not enforce such material contract, or (b) where the failure to do
so, either individually or in the aggregate, could not reasonably be likely to
have a Material Adverse Effect.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall
not, nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:

 

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)        Permitted Encumbrances;

 

(b)        Liens with respect to Capitalized Leases of equipment entered into in
the ordinary course of business of the Loan Parties; and

 

(c)        Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VII.

 

7.02     Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)        the Obligations;

 

(b)        Indebtedness permitted under Section 7.11(f);

 

(c)        unsecured obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments to the defaulting party on outstanding transactions;

 

(d)       unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the Loan Parties shall be in compliance, on a pro forma basis,
with the provisions of Section 7.11; and

 

(e)        any other unsecured Indebtedness; provided that taking into account
the incurrence of such Indebtedness, the Loan Parties shall be in compliance, on
a pro forma basis, with the provisions of Section 7.11.

 

7.03     Investments.  Make or hold any Investments, except:

 

(a)        Investments held by the Loan Parties and their respective
Subsidiaries in the form of Cash and Cash Equivalents;

 

69

--------------------------------------------------------------------------------


 

(b)        (i) Investments made on or prior to the Closing Date by the Loan
Parties and their Subsidiaries in their respective Subsidiaries, (ii) additional
Investments by the Loan Parties and their Subsidiaries in Loan Parties (other
than the Company), (iii) additional Investments by Subsidiaries that are not
Loan Parties in other Subsidiaries that are not Loan Parties, (iv) Investments
made on or prior to the Closing Date in Joint Ventures  and (v) additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties and
Joint Ventures; provided that (A) no Default has occurred and is continuing or
would result from such Investment and (B) taking into account the making of such
Investment, the Loan Parties shall be in compliance, on a pro forma basis, with
the provisions of Section 7.11;

 

(c)        Guarantees permitted by Section 7.02;

 

(d)       Investments existing on the date hereof (other than those referred to
in Section 7.03(b)(i) and (iv));

 

(e)        [Reserved];

 

(f)        loans and advances to employees in the ordinary course of business
not to exceed $2,500,000 in the aggregate at any time outstanding;

 

(g)        Investments by the Loan Parties and their Subsidiaries not otherwise
permitted under this Section 7.03; provided that, with respect to each
Investment made pursuant to this Section 7.03(g):

 

(i)         such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith (A) by the board of
directors (or persons performing similar functions) of the Company or such
Subsidiary if such board of directors is otherwise approving such transaction
and (B) in each other case, by a Responsible Officer);

 

(ii)        such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Loan Parties and their Subsidiaries in the
ordinary course or Persons that own such property; and

 

(iii)       (A) immediately before and immediately after giving pro forma effect
to any such Investment, no Default shall have occurred and be continuing or
would result and (B) immediately after giving effect to such Investment, the
Company and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 7.11.

 

7.04     Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all of substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

70

--------------------------------------------------------------------------------


 

(a)        (i) any Person may merge into a Loan Party or a Subsidiary in a
transaction in which such Loan Party or such Subsidiary is the surviving
corporation, subject to the requirements of  Section 6.12, (ii) any Loan Party
or any Subsidiary may sell, lease, transfer or otherwise dispose of its assets
to another Loan Party or another Subsidiary, subject to the requirements of
Section 6.12, (iii) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, and (iv) if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing or
would result, any Loan Party or any Subsidiary may sell, transfer or otherwise
dispose of Equity Interests of a Subsidiary (other than a Borrower).  For
purposes of clarification, nothing in this Section 7.04 shall prevent the
issuance, transfer, conversion or repurchase of limited liability company
interests in the Company, or a Removal as permitted hereunder; and

 

(b)        in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a wholly-owned Subsidiary of the Company
and shall comply with the requirements of Section 6.12.

 

7.05     Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)        Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Borrower, the transferee thereof must be a Borrower;

 

(c)        Dispositions permitted by Section 7.04;

 

(d)       (i) the Disposition of any Project or other Property and (ii) the sale
or other Disposition of all, but not less than all, of the Equity Interests of
any Subsidiary that is not a Wholly-Owned REIT Subsidiary; provided that such
Disposition shall not result in a Material Adverse Effect and at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result; provided further that if (x) such
Project or other Property is an Unencumbered Eligible Project or (y) such
Subsidiary owns any Unencumbered Eligible Projects or receives fees under any
Management Contracts, then at least two Business Days prior to the date of such
Disposition, the Administrative Agent shall have received (1) an Officer’s
Certificate certifying that (A) at the time of and immediately after giving
effect to such Disposition no Default shall have occurred and be continuing or
would result, (B) such Disposition does not result in a Material Adverse Effect
and (C) both before and after giving effect to such Disposition, on a pro forma
basis, Availability equals or exceeds zero and (2) if after giving effect to
such Disposition, the Borrowing Base Amount shall have decreased by an aggregate
amount in excess of 5% as a result of Dispositions of Unencumbered Eligible
Projects and Borrowers consummated under this clause (d) since the date of the

 

71

--------------------------------------------------------------------------------


 

Availability Certificate most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.02(f), an Availability Certificate showing
that both before and after giving effect to such Disposition, on a pro forma
basis, Availability equals or exceeds zero.

 

7.06     Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

 

(a)        each Subsidiary of the Company may make Restricted Payments pro rata
to the holders of its Equity Interests; and

 

(b)        the Company may make Restricted Payments in an aggregate amount in
any fiscal year not to exceed the greater of (i) 95% of Adjusted Funds From
Operations and (ii) the amount of Restricted Payments required to be paid by the
Company (in the Company’s reasonable judgment) in order for it to (x) maintain
its REIT Status and (y) avoid the payment of federal or state income or excise
tax; provided, that (1) during the existence of an Event of Default arising
under Section 8.01(a), Restricted Payments by the Company shall only be
permitted up to the minimum amount needed to maintain the Company’s REIT Status
and (2) notwithstanding the preceding clause (1), no Restricted Payments will be
permitted following acceleration of the Obligations or during the existence of
an Event of Default arising under Section 8.01(f) or (g).

 

7.07     Change in Nature of Business.  (a) Engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the Closing Date and businesses reasonably related
thereto, or (b) the Company shall not engage in any line of business which is
not permitted to be engaged in by real estate investment trusts and shall not
permit any of its taxable REIT Subsidiaries to engage in any line of business
which is not permitted to be engaged in by taxable REIT Subsidiaries thereof.

 

7.08     Transactions with Affiliates.  Enter into or permit to exist any
transaction of any kind with any Affiliate of the Company (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service), whether or not in the ordinary course of business,
with any holder or holders of more than 5% of any class of equity securities of
the Company, or with any Affiliate of the Company which is not its Subsidiary,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate.  Nothing contained
in this Section 7.08 shall prohibit (a) increases in compensation and benefits
for officers and employees of the Loan Parties or any of their Subsidiaries
which are customary in the industry or consistent with the past business
practice of such Loan Party or such Subsidiary, provided that no Default has
occurred and is continuing or would result; (b) payment of customary partners’
indemnities; (c) performance of any obligations arising under the Loan
Documents, (d) transactions between or among the Loan Parties, (e) Investments
permitted by Section 7.03, (f) Dispositions permitted by Section 7.05; and (g)
any Restricted Payment permitted by Section 7.06.

 

7.09     Amendments of Organizational Documents.  Permit any Subsidiary to, at
any time cause or permit its certificate of formation, limited liability company
agreement, certificate

 

72

--------------------------------------------------------------------------------


 

of limited partnership, partnership agreement, articles of incorporation,
by-laws, or other charter documents, as the case may be, to be modified, amended
or supplemented in any respect whatsoever, without, in each case, the express
prior written consent or approval of the Administrative Agent, if such changes
would materially adversely affect the rights of the Administrative Agent or the
Lenders hereunder or under any of the other Loan Documents; provided that if
such prior consent or approval is not required, such Loan Party shall
nonetheless notify the Administrative Agent in writing promptly after any such
modification, amendment or supplement to the charter documents of such Loan
Party.

 

7.10     Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.11     Financial Covenants.  (a)  Maximum Leverage.  Permit, as of the last
day of such calendar quarter, the Leverage Ratio to exceed 60% (or, as of the
last day of the two consecutive calendar quarters following the Company’s
acquisition of an entity with total assets of at least $500 million, 65%).

 

(b)        Maximum Secured Debt.  Permit, as of the last day of each calendar
quarter the sum of (i) Total Secured Outstanding Indebtedness and (ii)
Indebtedness of Subsidiaries permitted under Section 7.11(f)(ii)(D) to exceed
50% of Total Value.

 

(c)        Minimum Equity Value.  Permit, as of the last day of each fiscal
quarter, the Combined Equity Value to be less than $1,632,000,000 plus an amount
equal to 80% of the Fair Market Value of all Net Offering Proceeds received by
the Company after March 31, 2013.

 

(d)       Minimum Fixed Charge Coverage Ratio.  Permit, as of the last day of
each calendar quarter, the ratio of (i) Adjusted Total EBITDA for such calendar
quarter to (ii) Fixed Charges for the same calendar quarter to be less than (A)
1.40 to 1.0 for each calendar quarter prior to December 28, 2014 and (B) 1.50 to
1.0 for each calendar quarter after December 28, 2014.

 

(e)        Minimum Unsecured Interest Coverage Ratio.  Permit, as of the last
day of each calendar quarter, the ratio of (i) Unencumbered Property NOI plus
Unencumbered Management EBITDA for such calendar quarter to (ii) Interest
Expense on Total Unsecured Outstanding Indebtedness for the same calendar
quarter to be less than 2.00 to 1.00.

 

(f)        Certain Indebtedness.  (i) Create, incur, assume or permit to exist
any Secured Indebtedness of the Company other than (A) Nonrecourse Indebtedness
and (B) Indebtedness that is recourse to the Company in an aggregate amount not
to exceed the lesser of $100 million and 5% of Total Value outstanding at any
time; or (ii) except as otherwise permitted by Section 7.02(e), create, incur,
assume or permit to exist any Indebtedness of any Subsidiary of the Company
other than (A) Indebtedness of any Subsidiary to the Company evidenced by a
promissory note, (B) Nonrecourse Indebtedness, (C) Indebtedness of a Subsidiary
(other than a Borrower) to a Subsidiary (other than a Borrower), (D)
Indebtedness that is

 

73

--------------------------------------------------------------------------------


 

recourse to such Subsidiary, but only if such Subsidiary is not a Borrower, was
formed solely to own a particular Project, and does not engage in any business
other than the ownership of such Project and (E) the Obligations.

 

7.12                    Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness at any time that an Event of Default exists or
would result therefrom, except the prepayment of the Loans in accordance with
the terms of this Agreement and prepayments of Indebtedness under the Existing
Credit Agreement.

 

7.13                    Fiscal Year Changes.  Make any change in its fiscal
year.

 

7.14                    Sanctions.  Directly or indirectly, use the proceeds of
any Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual, or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions,
or in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in such transactions or
the transactions under the Loan Documents, whether as Lender, Arranger,
Administrative Agent or otherwise) of Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                               Non-Payment.  Any Loan Party fails to (i) pay
when and as required to be paid herein any amount of principal of any Loan
(whether upon demand at maturity, by reason of acceleration or otherwise) or
(ii) pay within five Business Days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or

 

(b)                              Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02(a), 6.02(f), 6.02(g), 6.03, 6.05, 6.10, 6.11, 6.12(b) or
Article VII; or

 

(c)                               Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b)) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the earlier
of (i) a Responsible Officer thereof obtaining actual knowledge of such failure
and (ii) the Company receiving notice of such failure from the Administrative
Agent (which notice shall be given at the request of any Lender); or

 

(d)                             Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

74

--------------------------------------------------------------------------------


 

(e)                               Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace period, if any, in respect of any
Material Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any Material Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, and such failure
continues after the applicable grace period, if any, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness (or, with respect to a Guarantee, the
beneficiary or beneficiaries (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries)) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, (or, in the case of a Guarantee, such Guarantee to
become payable or cash collateral in respect thereof to be demanded); provided
that this clause (e) shall not apply to Secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or

 

(f)                                Insolvency Proceedings, Etc.  Any Loan Party
or any Material Subsidiary thereof institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                              Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Material Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                              Judgments.  There is entered against any Loan
Party or any Subsidiary thereof (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) in an aggregate amount in excess of $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage and excluding judgments entered in respect of
Nonrecourse Indebtedness and judgments entered in respect of Indebtedness
permitted under clause (D) of Section 7.11(f)(ii)), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

75

--------------------------------------------------------------------------------


 

(i)                                  ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Company and its
Subsidiaries under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $5,000,000, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $5,000,000; or

 

(j)                                  Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                              Change of Control.  There occurs any Change of
Control; or

 

(l)                                  REIT Status.  The Company shall, for any
reason, lose or fail to maintain its REIT Status.

 

8.02                    Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                               declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

 

(b)                              exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.13 be applied in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

76

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

77

--------------------------------------------------------------------------------


 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                             shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Borrower or a Lender; and

 

(e)                               shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

78

--------------------------------------------------------------------------------


 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                    Successor Administrative Agent.  (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Company on behalf of the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents

 

79

--------------------------------------------------------------------------------


 

(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Loan Parties to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company on behalf of the Borrowers and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(a)                               The Administrative Agent, or any successor
Administrative Agent appointed, may be removed by the Required Lenders at any
time that (i) the Administrative Agent (or such successor) is a Defaulting
Lender, or (ii)  the Administrative Agent is determined, by a court of competent
jurisdiction by final and nonappealable judgment, to be grossly negligent in the
performance of its material obligations and/or duties hereunder or to have
engaged in willful misconduct in the performance of such obligations and/or
duties.  In the event of the removal of the Administrative Agent pursuant to the
foregoing sentence, a successor Administrative Agent shall be appointed in
accordance with the terms of Section 9.06(a) as if such Administrative Agent (or
successor) had resigned.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the bookrunners nor the Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their

 

80

--------------------------------------------------------------------------------


 

respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

ARTICLE X
MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                               waive any condition set forth in Section 4.01
without the written consent of each Lender;

 

(b)                              extend (except as provided in Section 2.12) or
increase the Commitment or the Loan of any Lender (or reinstate any Commitment
terminated hereunder) without the written consent of such Lender;

 

(c)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(d)                             reduce the principal of, or the rate of interest
specified herein on, any Loan or (subject to clause (ii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such

 

81

--------------------------------------------------------------------------------


 

amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(e)                               change any of the terms or provisions in any
Loan Document requiring pro rata payments, distributions, commitment reductions
or sharing of payments without the consent of each Lender, including
Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender; provided, that with
the consent of the Required Lenders, such terms and provisions may be amended on
customary terms in connection with an “amend and extend” transaction;

 

(f)                                change any provision of this Section 10.01 or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                              release any Borrower from its obligations under
this Agreement or any other Loan Document, without the written consent of each
Lender, except as expressly provided in the Loan Documents; or

 

(h)                              impose any greater restriction on the ability
of any Lender under the Facility to assign any of its rights or obligations
hereunder without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

82

--------------------------------------------------------------------------------


 

10.02            Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                  if to a Loan Party or the Administrative
Agent to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                              if to any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Loan Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or a Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

83

--------------------------------------------------------------------------------


 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.  In addition, in no event shall any
Agent Party have any liability to any Loan Party, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                             Change of Address, Etc.  Each of the Loan
Parties and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company and the Administrative Agent.  In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to one of more of the Company and its Subsidiaries or their
respective securities for purposes of United States Federal or state securities
laws.

 

(e)                               Reliance by Administrative Agent and Lenders. 
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of a Loan Party. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

84

--------------------------------------------------------------------------------


 

10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04            Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses. 
The Loan Parties shall pay, or cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, MLPF&S and their
respective Affiliates (including the reasonable documented fees, charges and
disbursements of counsel for the Administrative Agent and MLPF&S), in connection
with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(a)                               Indemnification.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Arrangers
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and

 

85

--------------------------------------------------------------------------------


 

shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
emanating from any property owned, leased or operated by the any Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any of such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee (or
any Affiliate Controlled by or under common Control with such Indemnitee).

 

(b)                              Reimbursement by Lenders.  To the extent that
the Company for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Arrangers or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Arrangers or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any
Arranger in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any
Arranger in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.10(d).

 

(c)                               Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, no Loan Party, nor any Subsidiary
thereof, shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or

 

86

--------------------------------------------------------------------------------


 

other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(d)                             Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(e)                               Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount
received by such Lender and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect.  The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06            Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted such assignment or
transfer without such consent shall be null and void) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 10.06(b), (ii) by way
of participation in accordance with the provisions of Section 10.06(d), or
(iii) by way of pledge or assignment, or grant of a security interest, subject
to the restrictions of Section 10.06(f), (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

87

--------------------------------------------------------------------------------


 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it under or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                           in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                              [intentionally omitted].

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)                           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

88

--------------------------------------------------------------------------------


 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural person.

 

(vi)                          Certain Additional Payments.   In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers (and such
agency being solely to the extent required to

 

89

--------------------------------------------------------------------------------


 

comply with Treasury Regulation 5f103-1(c)), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by any Loan Party and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                             Participations.  Any Lender may at any time,
without the consent of, or notice to, the Company, any Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Company or any of the Company’s Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of such sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided that such Participant agrees to be
subject to the provisions of Section 3.06(a) as if it were an assignee under
Section 10.06(b)  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have

 

90

--------------------------------------------------------------------------------


 

been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrowers are notified of the Participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)                                Certain Pledges.  Any Lender may at any time
pledge or assign, or grant a security interest in, all or any portion of its
rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment, or grant of a
security interest, to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors, auditors (including
internal auditors), attorneys and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company or a Subsidiary Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

91

--------------------------------------------------------------------------------


 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their Affiliates may have.  Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10            Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when

 

92

--------------------------------------------------------------------------------


 

the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13            Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.04, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) in connection with any proposed
amendment, waiver or consent in respect of any Loan Document requiring the
consent of all Lenders, the consent of the Required Lenders is obtained, but the
consent of any other Lender is not obtained, (iv) any Lender is a Defaulting
Lender or (v) any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                               the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans from the assignee and any
amounts payable by any Borrower

 

93

--------------------------------------------------------------------------------


 

pursuant to Section 3.01, 3.04 or 3.05 from the Borrowers (it being understood
that the Assignment and Assumption relating to such assignment shall provide
that any interest and fees that accrued prior to the effective date of the
assignment shall be for the account of the replaced Lender and such amounts that
accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender);

 

(c)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                             such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrowers elect to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

10.14            Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW  YORK.

 

(a)                               SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

94

--------------------------------------------------------------------------------


 

(b)                              WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                               SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, (B) each of the Borrowers has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of the Lenders and each of the Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any of their respective Affiliates, or any other
Person and (B) none of the Administrative Agent, any Lender or any Arranger has
any obligation to any Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except

 

95

--------------------------------------------------------------------------------


 

those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, any Lender or any Arranger has
any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, any Lender or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

10.19            Joint and Several Liability of Borrowers.  (a)  Each of the
Borrowers is accepting joint and several liability hereunder and under the other
Loan Documents in consideration of the financial accommodations to be provided
by the Administrative Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

(b)                              Each of the Borrowers, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.

 

(c)                               If and to the extent that any Borrower shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in

 

96

--------------------------------------------------------------------------------


 

accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligation.

 

(d)                             The Obligations of each Borrower under the
provisions of this Section 10.19 constitute the absolute, irrevocable and
unconditional, full recourse Obligations of each Borrower enforceable against
each Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

(e)                               Except as otherwise expressly provided in this
Agreement, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Loans made under or pursuant to this Agreement,
notice of the occurrence of any Default, or of any demand for any payment under
this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders, or any of them, under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  To the extent permitted by applicable
law, each Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or the Lenders, or any of them, at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders, or any of
them, in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or the Lenders, or any of
them, with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 10.19 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 10.19, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remains unsatisfied, the Obligations of such Borrower
under this Section 10.19 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 10.19 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or the Administrative Agent or the
Lenders, or any of them.  The joint and several liability of each Borrower
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Borrowers or the Administrative
Agent or the Lenders, or any of them.

 

(f)                                The provisions of this Section 10.19 are made
for the benefit of the Administrative Agent, the Lenders and their respective
successors and assigns, and may be

 

97

--------------------------------------------------------------------------------


 

enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of the
Administrative Agent or any Lender, successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 10.19 shall remain in effect until all of the Obligations shall have
been indefeasibly paid in full or otherwise fully satisfied.  If, at any time,
any payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 10.19 will forthwith be reinstated
in effect, as though such payment had not been made.

 

(g)                              Each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to the Administrative Agent or
any Lender with respect to any of the Obligations or any collateral security
therefor until such time as all of the Obligations have been paid in full in
cash.  Any claim which any Borrower may have against the other Borrowers with
respect to any payments to the Administrative Agent or any Lender hereunder or
under any other Loan Documents is hereby expressly made subordinate and junior
in right of payment, including without limitation, as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to the other Borrowers therefor.

 

(h)                              Notwithstanding any provision to the contrary
contained herein or in any of the other Loan Documents, to the extent the
obligations of any Borrower shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers) then the
obligations of such Borrower hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code of the United States).

 

Each Subsidiary Borrower hereby appoints the Company to act as its agent for all
purposes under this Agreement (including, without limitation, with respect to
all matters related to the borrowing and repayment of Loans) and agrees that
(i) the Company may execute such documents on behalf of the Subsidiary Borrowers
as the Company deems appropriate in its sole discretion and the Subsidiary
Borrowers shall be obligated by all of the terms of any such document executed
on their behalf, (ii) any notice or communication delivered by the
Administrative Agent or any Lender to the Company shall be deemed delivered to
each Subsidiary Borrower and (iii) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Company on behalf of the Subsidiary Borrowers.

 

98

--------------------------------------------------------------------------------


 

10.20            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWERS::

W.P. CAREY INC.,

 

a Maryland corporation

 

 

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

CAREY ASSET MANAGEMENT CORP.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CAREY REIT II, INC.,

 

a Maryland corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CAREY LODGING ADVISORS, LLC,

 

a Delaware limited liability company

 

 

 

By:

CAREY ASSET MANAGEMENT CORP.,

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

W. P. CAREY INTERNATIONAL LLC,

 

a Delaware limited liability company

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

AZO–A L.P.,

 

a Delaware limited partnership

 

 

 

By:

AZO DRIVER (DE) LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

AZO–B L.P.,

 

a Delaware limited partnership

 

 

 

By:

AZO MECHANIC (DE) LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AZO-C L.P.,

 

a Delaware limited partnership

 

 

 

By:

AZO NAVIGATOR (DE) LLC,

 

 

its General Partner

 

 

 

 

 

By:  CAREY REIT II, INC.,

 

 

its sole Member

 

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

BROOMFIELD PROPERTIES CORP.,

 

a Colorado corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

(CA) CHC LP,

 

a Delaware limited partnership

 

 

 

By:

CITRUS HEIGHTS (CA) GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCARE(MULTI)LP QRS 9-1, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

CD UP LP,

 

a Delaware limited partnership

 

 

 

By:

BILL CD LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CORPORATE PROPERTY ASSOCIATES,

 

a California limited partnership

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CORPORATE PROPERTY ASSOCIATES 4, A CALIFORNIA LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CORPORATE PROPERTY ASSOCIATES 6 - A CALIFORNIA LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CORPORATE PROPERTY ASSOCIATES 9, L.P.,
A DELAWARE LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

its General Partner

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

DRAYTON PLAINS (MI), LLC,

 

a Delaware limited liability company

 

 

 

By:

CAREY REIT II, INC.,

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

EROS (ESP) CR QRS INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PAPER LIMITED LIABILITY COMPANY,

 

a Delaware limited liability company

 

 

 

By: 

CORPORATE PROPERTY ASSOCIATES 4,

 

 

A CALIFORNIA LIMITED PARTNERSHIP,

 

 

its Member

 

 

 

 

 

By: 

CAREY MANAGEMENT LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

QRS 10-18 (FL), LLC,

 

a Delaware limited liability company

 

 

 

By:

CAREY REIT II, INC,

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

WALS (IN) LLC,

 

a Delaware limited liability company

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

308 ROUTE 38 LLC,

 

a Delaware limited liability company

 

 

 

By:

WPC REIT MERGER SUB INC.,

 

 

its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

SPEC (CA) QRS 12-20, INC.,

 

a California corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

TELEGRAPH (MO) LLC,

 

a Delaware limited liability company

 

 

 

By:

TELEGRAPH MANAGER (MO) WPC,

 

 

INC., its Managing Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

AUTO (FL) QRS 11-39, INC.,

 

a Florida corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCARE(MULTI) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

CCARE(MULTI)GP QRS 11-60, INC.,

 

 

its General Partner

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CCARE(MULTI)GP QRS 11-60, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CPA 15 MERGER SUB INC.,

 

a Maryland corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

GRC-II (TX) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

GRC-II (TX) QRS 15-80, INC., its General

 

 

Partner

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LINDEN (GER) LLC,

 

a Delaware limited liability company

 

 

 

By:

GEARBOX (GER) QRS 15-95, INC., its

 

 

Managing Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

METAL (GER) QRS 15-94, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

MODULE (DE) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

SUSPENSION (DE) QRS 15-1, INC., its

 

 

General Partner

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

OPTICAL (CA) QRS 15-8, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

QS ARK (DE) QRS 15-38, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

ST(TX) LP,

 

a Delaware limited partnership

 

 

 

By:   ST(TX)GP QRS 11-63, INC.,

 

   its General Partner

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

WPC HOLDCO LLC,

 

a Maryland limited liability company

 

 

 

By: W.P. CAREY INC., its Managing Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WADD-II (TN) LP,

 

a Delaware limited partnership

 

 

 

By: WADD-II General Partner (TN) QRS 15-19, INC., its General Partner

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CARDS (CA) QRS 11-37, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

BN(CT) QRS 11-57, INC.,

 

a Delaware corporation

 

 

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

BOLDER (CO) QRS 11-44, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BOLT (DE) TRUST,

 

a Maryland business trust

 

 

 

By: /s/ Thomas E. Zacharias

 

Name: Thomas E. Zacharias

 

Title: Trustee

 

 

 

 

 

 

 

BOLT (DE) QRS 15-26, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

MBM-BEEF (DE) QRS 15-18, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

OX (AL) LLC,

 

a Delaware limited liability company

 

 

 

By:   OX-GP (AL) QRS 15-15, INC.,

 

   its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FAUR WPC (OH) LLC,

 

a Delaware limited liability company

 

 

 

By: CORPORATE PROPERTY ASSOCIATES 6 – A CALIFORNIA LIMITED PARTNERSHIP,
its sole Member

 

 

 

By:    CAREY MANAGEMENT LLC,

 

   its General Partner

 

 

 

By:    CAREY REIT II, INC.,

 

   its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

THREE AIRCRAFT SEATS (DE) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By: THREE CABIN SEATS (DE) LLC,

 

its General Partner

 

 

 

By:    CAREY REIT II, INC.,

 

   its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AMPD (DE) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:    AMPD GP (DE) QRS 15-35, INC.,

 

   its General Partner

 

 

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

WPC CROWN COLONY (MA) LLC,

 

a Delaware limited liability company

 

 

 

By:    CAREY REIT II, INC.,

 

   its sole Member

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITECH (IL) LLC,

 

a Delaware limited liability company

 

 

 

By:    LEARN (IL) QRS 11-53, INC.,

 

   its managing member

 

 

 

 

 

By: /s/ Jeff Zomback

 

Name: Jeff Zomback

 

Title: Senior Vice President and Treasurer

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By: /s/ Anthea Del Bianco

 

Name: Anthea Del Bianco

 

Title: Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By: /s/ Michael W. Edwards

 

Name: Michael W. Edwards

 

Title: Senior Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By: /s/ William E. Schochet

 

Name: William E. Schochet

 

Title: Credit Executive

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:  /s/ Brian P. Kelly

 

Name:  Brian P. Kelly

 

Title:  Senior Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:  /s/ Sean Armah

 

Name:  Sean Armah

 

Title:  Vice-President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A. DBA CHARTER ONE,

 

as a Lender

 

 

 

 

 

By:  /s/ Donald Woods

 

Name:  Donald Woods

 

Title:  SVP

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:  /s/ Nicholas Frerman

 

Name:  Nicholas Frerman

 

Title:  AVP

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:  /s/ Michael E. Hussey

 

Name:  Michael E. Hussey

 

Title:  Senior Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:  /s/ Carol Murray

 

Name:  Carol Murray

 

Title:  Managing Director

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:  /s/ Casey Gehrig

 

Name:  /s/ Casey Gehrig

 

Title:  Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:  /s/ Charles Weddell

 

Name:  Charles Weddell

 

Title:  Vice President

 

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------